Citation Nr: 1816351	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post lateral ligament reconstruction of the bilateral ankles on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel






INTRODUCTION


The Veteran served on active duty in the United States Army from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This matter was previously before the Board in June 2014, November 2016, and August 2017.  In June 2014, the Board remanded for additional development.  In November 2016 the Board denied the claim.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court) and a Joint Motion for Remand (JMR) was issued vacating and remanding the Board's November 2016 decision only with regard to the issue of whether a referral for extraschedular consideration was raised by the record.  In August 2017, the Board remanded, consistent with the JMR, for submission of the claim to the Director of Compensation Service for extraschedular consideration of the Veteran's service-connected status post lateral ligament reconstruction of the bilateral ankles.

The Director of Compensation Service submitted a written report in January 2018; a Supplemental Statement of the Case (SSOC) was issued in February 2018; an Appellate Brief was submitted by the Veteran in February 2018; and, the claim has been returned to the Board for adjudication.


FINDING OF FACT

The Veteran's service-connected status post lateral ligament reconstruction of the bilateral ankles does not present such an exceptional or unusual disability picture so as to warrant a rating in excess of 20 percent on an extraschedular basis.


CONCLUSION OF LAW

The criteria for an increased rating for status post lateral ligament reconstruction of the bilateral ankles, on an extraschedular basis, have not been met during any portion of the appeal period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in September 2009, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, buddy statements, as well as post-service treatment from VA treatment providers.  Also of record are VA examinations conducted in October 2001, March 2005, September 2009, and July 2014. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issue decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

The Board will proceed to review and decide the claim, based on the evidence of record, consistent with 38 C.F.R. § 3.655 (2017).

II. Legal Criteria & Analysis - Extraschedular Consideration

Disability compensation is generally determined by rating schedules. In exceptional cases, where the disability ratings provided in VA regulations are found to be inadequate, a claimant may be entitled to an extraschedular rating.  See 38 C.F.R. § 3.321(b).  Such a rating is meant to take account of factors not contemplated by the schedular rating criteria, where those factors create an exceptional and unusual disability picture, so as to adequately compensate the claimant for the diminution in his or her earning capacity.  Id.  In Thun v. Peake, 22 Vet.App. 111, 114 (2008), the Court clarified the framework for determining entitlement for extraschedular consideration.  Under Thun, the first step in determining whether a Veteran is entitled to a referral for extraschedular consideration, a step which is a "threshold factor for extraschedular consideration," is whether the "evidence before VA presents such an exceptional disability picture that the . . . schedular evaluations . . . are inadequate."  22 Vet.App. at 115.  If the regular schedular criteria are found to be inadequate to describe the Veteran's disability picture, the Board must examine at the second Thun step whether "the claimant's exceptional disability picture exhibits other related factors such as" a marked interference with employment or frequent hospitalizations.  Id. at 116.  Where the result of this second inquiry is also favorable, the Board must then refer the claim to the appropriate officials for a determination of whether justice requires an extraschedular rating.  See id.

Here, each of the Veteran's ankles is assigned a 20 percent rating under Diagnostic Code 5271.  Under this diagnostic code, which governs limited motion of the ankle, a 20 percent rating is assigned for marked limitation of ankle motion.  Ratings higher than 20 percent are not designated under this Diagnostic Code.  Although the Veteran has been assigned the highest rating of 20 percent for each ankle, in July 2009, he filed a claim for an increased rating of his service-connected status post lateral ligament reconstruction of the bilateral ankles, claiming his condition had worsened.

As mentioned above, in a December 2009 rating decision, the RO denied an increased rating for both ankles, and the Veteran timely appealed. In November 2016, the Board denied the claim for an increased rating, but a May 2017 JMR was issued after finding a referral for extraschedular consideration was raised by the record.  As a result, in August 2017, the Board remanded the case in order to refer the claim to the Director of Compensation Service for extraschedular consideration.

The Director of Compensation Service submitted a written report in January 2018.  The Director opined that an extraschedular rating was not warranted for the Veteran's status post lateral ligament reconstruction of the bilateral ankles, finding there was no unusual or exceptional disability pattern demonstrated that would render application of the regular rating criteria impractical.  The Director noted the evidence does not show any hospitalizations or surgical procedures for the Veteran's service connected ankles in the past several years.  X-rays of both ankles reveal no more than mild abnormalities.  The Director found that the objective medical evidence does not support the Veteran's reports of instability of the ankles.  The evidentiary record similarly does not demonstrate that the symptomatology consistently associated with the service-connected ankles is not wholly contemplated by the criteria utilized to assign the 20 percent evaluations.  

As rationale, the Director also made reference to the VA examinations, particularly the one conducted in 2014 to assess the ankles.  At that time, range of motion testing of both ankles revealed full motion.  No laxity was found on testing of the ankles.  Muscle strength of both ankles was 5/5.  The Veteran walked unaided.  He did report wearing vinyl ankle supports as needed.  The examiner stated that he could no longer work as a carpenter, but the examiner did not find that the bilateral ankle condition prevented other types of work.  Outpatient treatment records dated April 2017 revealed the use of no assistive devices, no falls, and noted that the Veteran reported that he lives alone and functions independently in all routine activities.  Outpatient treatment records for the past few years reveal treatment primarily for deep vein thrombosis of both lower extremities and hypertension.  The Veteran does report ankle pain; however, no falls had been reported, and the records revealed no objective findings of ankle instability or significant functional deficits due to the bilateral ankle disability. 

Lastly, the Director also noted that a review of all available records reveals the Veteran has not been gainfully employed since 2007.  Records indicate that the Veteran has been in receipt of Social Security Administration (SSA) disability payments since November of 2007.  Available records reveal that entitlement to SSA disability was based on arthropathies, including of joints other than his ankles, and coagulation defects, for which service connection has not been established.  The Veteran's age, education, and past work experience were weighted in the SSA determination.  Thus, none of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevents all types of gainful activity.

Based on thorough consideration of the evidence, the Board agrees with the Director's finding that the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular criteria. In particular, the symptoms that the Veteran reports as being associated with the disability at issue, such as pain, instability, and limitation of motion, are entirely contemplated by the schedular criteria. Additionally, in the 2014 VA examination, the examiner reported that Veteran indicated that he had to stop working as a carpenter due to the pain and instability in his ankles. However, the Veteran did not report, and the examiner did not find, that he was unable to work in other types of employment. The Board further finds compelling, as did the Director, that the physical examination of the Veteran conducted at the time reflected no more than mild abnormality of the ankles on x-ray and no confirmation of instability to testing. The Board thus finds that, taken as a whole, the evidence establishes that an unusual or exceptional disability pattern has not been demonstrated such as marked interference with employment or frequent periods of hospitalization as to render application of the regular rating criteria as impractical. 

Based on the above, the Board finds that assignment of an extraschedular rating in excess of 20 percent for the Veteran's bilateral ankle disability is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 20 percent for status post lateral ligament reconstruction of the bilateral ankles, on an extraschedular basis, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


